 ,656DECISIONS OF NATIONAL LABOR RELATIONS BOARDGirton Manufacturing Company,Inc.'andUnited Steelworkersof America,AFL-CIO,Petitioner.Case No. 4-RC-471.No-vember 4, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Chester S. Mont-gomery, hearingofficer.The hearingofficer's rulingsmade at thehearing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3(b) of the NationalLabor Relations Act, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Rodgers,Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.'4.The Employer is engaged in the manufacture of dairy equip-ment. Its operations are housed in three buildings, locatedseveralhundred yards from one another, at Millville, Pennsylvania.Thesebuildings are the main office building, the printshop, and the mainproduction building, also known as plant No. 2.The Petitioner seeksessentially a production and maintenance unit, including plant cleri-cals and truckdrivers, but excluding office clericals.The Employeris in general agreement with the unit proposed by the Petitioner, butwould include employees in the following classifications, whom thePetitioner would exclude :Scheduling clerk; production control clerk; inventory controlclerks; production clerk :The Employer contends that the afore-1The Employer'sname appears as amended at the hearing2At the outset of the hearing, the Employer introduced in evidence a chart purportingto show the Employer's executive organization and chain of commandAdditional oraltestimony was elicited on this subject by both the Employer and the Pe*itioner.There-after,Petitioner's counsel moved to strike this oral testimony, on grounds that it "im-peached" the Employer's exhibitThis motion, which was referred to the Board by thehearing officer, is hereby deniedThe organizational chart prepared by the Employer wasreceived in evidence only to assist the Board in visualizing the Employer's organization,and isaccorded weight only insofar as it is supported by the direct testimony of witnessesCf.HC Sommer, d/b/a Comwel Company,88 NLRB 810, footnote 3$The Employer moved to dismiss the petition on grounds it does not allege a requestfor recognition.However, the Board has held that the filing of a petition in itself con-stitutes a sufficient demand for recognition to support a representation petitionSeeF. C. Russell Company,116 NLRB 1015,1016;American Fruit Growers,Incorporated,101 NLRB 740.We deny the Employer's motion129 NLRB No. 74. GIRTON MANUFACTURING COMPANY, INC.657mentionedemployees are plant clericals; the Petitioner would excludethem as officeclericals.All these employees work in plant No. 2, themainproduction building, and are supervised by the productioncontrol manager.The scheduling clerk and production control clerk workin a semi-enclosedarea on the second floorof plant No. 2.4 The scheduling clerktypes, duplicates, distributes, and files copies of operations schedulesgiven him by the production controlmanagersThe production con-trol clerks perform the same functions as the scheduling clerk, butwith respect to workorders.Both employees are hourly paid.There are three employees classified as inventory control clerks.Two of the inventory control clerks have desks located on the first floorof plant No. 2, between the shipping and stockroomareas.They areprimarily concerned with the Employer's kardex files.One spendsapproximately 75 percent of his time posting incoming material ontothe filecards, by pencil, and the remainder estimating costs of materialsfor orders.The second inventory control clerk cross-checks requi-sitions againstthe kardex file, "allocates" materials to each requisition,and then takes the requisition slips to the stockroom.Her work mayalso take her to the pipecutting department.Both of these clerks arepaid on an hourly basis.The third inventory control clerk (informally called an expediter),and the production clerk,are salaried,but are required to punch atimeclock.Both work hours slightly different from other productionand maintenance employees, and from the other clericals referred toabove.However, both have desks adjacent to the two inventory clerksreferred to above.The expediter checks the kardex files for the avail-ability of pipe.He also performs expediting work on jobs currentlyin production.Approximately 40 to 50 percent of histime is spenton the open plant floor. Similarly, the production clerk checks thekardex files to determine the availability of metal sheets. In this con-nection,he is infrequent contact with the shear operator, to seewhether metal sheets are left over from other operations.The produc-tion clerk also does some expediting work, largely as to goods alreadyin the stockroom.The present production clerk has a degree in in-dustrial engineering, and has, on occasion, been called upon to maketemplates and arrange exhibits of the Employer's products.All the employees described above perform clerical functions di-rectly relating to the production of the Employer's products.All havework stations in plant No. 2, the main production building, and have4Most of the production work in plant No. 2 is performed on the first floor.5The employee classified as scheduling clerk has, since the first date of hearing, alsoassumed functions previously performed by the purchasing clerk, such as typing, filing,and mailing purchase orders.There is no employee currently classified as purchasingclerk.586439-61-vol 129-43 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDvarying degrees of contact with regular production and maintenanceemployees.All are supervised by the production control manager,who reports to the works manager.6Although some of these clericalsare salaried and some are hourly paid, the record indicates that allenjoy the same fringe benefits as the regular production and main-tenance employees. In these circumstances, and on the entire record,we find that employees in the above classifications are plant clericals.We shall therefore include them in the production and maintenanceunits.'Traffic department clerk:This employee maintains a desk in a parti-tioned area on the first floor of plant No. 2, but spends only a smallportion of his time there, keeping an inventory of finished goods.Most of his time is spent physically tagging and loading merchandiseon customers' or the Employer's trucks, or on common carriers.Vir-tually all loading in the plant is done by the traffic department clerkand the Employer's two truckdrivers.Occasionally, the traffic depart-ment clerk is required to wrap shipments for parcel post.He is sala-ried, and is supervised by the plant sales manager, who also super-vises the truck drivers.As it appears that the traffic department clerkfunctions essentially as a shipping clerk, and works in close contactwith the truckdrivers, whom the parties have agreed to include in theunit, we find he is a plant clerical and shall include him."Factory service representative:The factory service representativespends 'slightly over half of his time on the road, servicing equipmentsold by the Employer.When in the field, he is supervised by the plantsales manager.The remainder of the time, he works in the plant asan assembler, under the supervision of the foreman of that depart-ment.The factory service representative is salaried; approximatelyonce a year, he attends a meeting of the Employer's sales staff, al-though he himself does no direct selling.The record indicates thatabout 20 other regular production and maintenance employees in theplant do similar fieldwork, on a rotating basis, although not to thesame extent as the factory-service representative.As it appears thatthe interests of the factory-service representative are not substantiallydifferent from those of other production and maintenance employees,9 The plant superintendent,who oversees regular production and maintenance opera-tions,also reports to the works manager.Most of the clerical employees in the mainoffice building,whom the parties have agreed to exclude, are supervised by the comp-troller; the comptroller reports directly to the Employer's president.Clerical employeesin the main office building who are involved in trucking operations are supervised by theplant sales manager.7 SeeUlrichManufacturing Co,127 NLRB 239 (inventory control clerk);Mead-Atlanta Paper Company,123 NLRB 306, 307, 308(schedulers,production control clerks,inventory control clerks) ;MixermobileManufacturers,Inc.,119 NLRB 1617, 1618(kardex clerk).s LeTourneau-Westinghouse Company,113 NLRB 684,686;Thiokol Chemical Corpora-tion, Redstone Division,123 NLRB 888, 890. GIRTON MANUFACTURING COMPANY, INC.659and as he would otherwise be without collective-bargaining represen-tation, we shall include him in the unit."Draftsmen :The Petitioner would exclude the five draftsmen 10 astechnical employees.These employees make blueprint "job drawings"of dairy equipment to be produced by the Employer, after being givena description of the desired product by the chief engineer or chiefdraftsman.The three draftsmen who testified at the hearing indicatedthat they had from 14 to 24 months each of drafting training at localtechnical institutes, and that they utilized this training in the per-formance of their jobs.One had 4 years' experience as a draftsmanprior to coming to work for the Employer, and possessed an associateengineer's degree.The draftsmen work in an office on the second floorof plant No. 2, and are hourly paid. They are supervised by the chiefdraftsman and the chief engineer.We find on the record that thedraftsmen perform the type of work normally associated with theirclassification, requiring substantial technical skill and training.Wefind, therefore, that they are technical employees.As one of theparties has objected to their inclusion in the production and mainte-nance unit, we shall, in accordance with normal Board practice, ex-clude them."Printshop employees :The Employer would include the three non-supervisory employees working in the printshop, i.e., the varitypeoperator, printing press operator, and pressman-cameraman.Theseemployees print advertising material for use in connection with theEmployer's products, as well as forms used by all the Employer'sdepartments.12The printshop is located in a separate building, one-half block from the Employer's main office building.The varitype operator types layouts, as given her by the printshopforeman.She also performs miscellaneous jobs in connection withthe printing operation, such as filing and binding.The printing pressoperator operates an offset press 75 percent of the time, and a foldingmachine the remainder of the time.The pressman-cameraman op-erates an offset press also, as well as an offset camera, which is used inmaking plates for the press.From time to time, he takes pictures ofnew equipment in plant No. 2, with a regular press camera. The vari-type operator and printing press operator are hourly paid; the press-man-cameraman is salaried.All are supervised by the printshopforeman, who reports to the plant superintendent.Although the work of the printshop employees differs from thatperformed by other production and maintenance employees, it ap-s See J. I.Case Company, Bettendorf Works,105 NLRB 638, 640;Miller Hydro Co.,Case Na 10-RC-4168 (October 1958, not published in NLRB volumes).10One draftsman is classified as "repair parts draftsman."He makes blueprint draw-ingsfor repair parts.11 J. P.Stevens & Company, Inc.,123 NLRB 758.1'A very small percentage of the material printed in the printshopis sold to GirtonSales Company, a separate corporation. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDpears that otherwise there is no substantial difference in their interests.Both groups of employees enjoy the samegeneralworking conditionsand fringe benefits; both are under the overall supervision of theplant superintendent.No union seeks to represent the printshopemployees separately.As the printshop employees are engaged di-rectly in the production of printed material, we find they are produc-tion employees.As we also find that they have sufficient interests incommon with other employees in the unit, we shall include them.l3We find that the following employees of the Employer constitutea unit appropriate for purposes of collective bargaining within themeaning ofSection 9 (b) of the Act :All production and maintenance employees at the Employer's Mill-ville,Pennsylvania, operations, including the scheduling clerk, pro-duction control clerk, inventory control clerks, production clerk,traffic department clerk, and other plant clericals; the factory serv-ice representative; printshop employees; truckdrivers; janitors; andworking groupleaders; 14but excluding all other employees; drafts-men; the receptionist-switchboard operator, accountant-factory pay-roll clerk, and other office clerical employees; professional employees;guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]13Kentucky Rural Electric Cooperative Corp.,127 NLRB 887 (print shop) ;LittonIndustries of Maryland,Inc,125 NLRB 722 (publications section)14The Employer would include certain working group leaders.At the hearing, thePetitioner did not clearly indicate its position with respect to these employees,they arenot specifically contested in the Petitioner's briefIn any event,the record indicates thatthe working group leaders are merely more experienced employees performing regular pro-duction and maintenance work;they possess none of the statutory indicia of supervisoryauthority.We include them in the unit.Fetzer Television,Inc.andNational Association of BroadcastEmployees and Technicians(AFL-CIO)Fetzer Television,Inc.andNational Association of BroadcastEmployees and Technicians(AFL-CIO).CasesNos. 7-CA-2567 and 7-CA-2567 (1).November 16, 1960DECISION AND ORDEROn June 21, 1960, Trial Examiner Sydney S. Asher, Jr.,issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had engaged in certain unfair labor prac-tices.The Trial Examiner also found that the Respondent had notengagedin certain other unfair labor practices and recommended thatthe complaint be dismissed with respect to such allegations.Thesefindings, conclusions, and recommendations are more fully set forth129 NLRB No. 76.